NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

MARIELLA B. MASON
(SUBSTITUTED FOR KENNETH B. MASON),
Claimant-Appellant,

V.

ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respondent-Appellee,

AND
FREDERICK TRAW'ICK,

Intervenor.

2012-7042

Appeal from the United States Court of Appeals for
Veterans Claims in case no. 08-2969, Judge Mary J.
Sch0elen.

§

ON MOTION

ORDER

The appellant moves without opposition to substitute
Mariella B. Mason as the appellant.

MASON V. SHINSEKI 2

Upon consideration thereof,
IT ls ORDERED THAT:

The motion is granted The revised official caption is
reflected above.

FoR THE CoURT

 0 7 2012 /s/ Jan Horbaly
Date J an Horbaly
Clerk

cc: J ames B. Sweet, Esq.
Michael J. Schaengold, Esq.
Kenneth M. Carpenter, Esq.

s26

"~"~,.‘=.z”:z§l*':?_€:z'ae,s.:°“

SEP 07 2012
JAN HORBALY
CLERK